772 F.2d 906
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN P. GARRETT, PETITIONER-APPELLANT,v.BENJAMIN BAER, CHAIRMAN OF THE UNITED STATES PAROLECOMMISSION, ET AL., RESPONDENTS-APPELLEES.
NO. 85-5542
United States Court of Appeals, Sixth Circuit.
8/30/85

E.D.Ky.
AFFIRMED
ORDER
BEFORE:  MARTIN and CONTIE, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 28 U.S.C. Sec. 2241, petitioner challenges a decision of the United States Commission regarding the forfeiture of parole time credit.  The district court dismissed the action and petitioner has appealed.  On appeal, petitioner has filed an informal brief and moves for in forma pauperis status and for the appointment of appellate counsel.


3
Upon consideration, we find ourselves in agreement with the district court's decision.  Not only has petitioner failed to exhaust the relevant administrative remedies but the petition clearly has no merit.  For the reasons in the judgment on appeal, we affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for in forma pauperis status be granted, that the motion for counsel be denied, and that the final order of the district court be and it hereby is affirmed.